DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Applicant's “Amendment” filed on 02/10/2021 has been considered.  
Rejection to Claims 1-20 under 35 USC 101 have been overcome.  
Rejection to Claims 1-20 under 35 USC 112(b) have been overcome. 
Claims 1-10, 12-17 and 19-20 are amended.
Claim 11 is cancelled.
Claim 21 is new.
Claims 1-10 and 12-21 are currently pending and have been examined.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 12-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0232600 A1 to Purves in view of U.S. Publication No. 2017/0024724 to Kwak.
	
Regarding Claim 1, Purves discloses a method for facilitating e-commerce transactions ([0003] payment user interfaces used in e-commerce [e-commerce payment interface]; [0005] computer system determines that the user input reflects a user interest to engage in a payment transaction with the merchant and further determines a suggested payment method [e-commerce payment transaction]), comprising: 
monitoring, by a bot implemented on a processor ([0031] suggested payment method may be determined using machine learning or by some other logic-based decision [machine learning or a logic-based decision can be interpreted to be a bot, Applicant’s specification describes that a bot is implemented by way of an artificial intelligent algorithm such as python, java, artificial neural networks or the like, and that the bot is a virtual tool that runs automated tasks based on artificial intelligence [0027] [0036]]; [0081] The OCC (one-Click Checkout system) [a bot comprising a virtual tool] transforms user inputs into payment method information outputs; [0082] The OCC component may be developed by employing Java, JavaScript, Python; [0017] a user may input his payment method information (e.g., credit card) into mobile app, the entered payment method may be communicated to an OCC server [inputs to the OCC include payment method information]), a purchase pattern of a user on at least one e-commerce interface ([0003] payment user interfaces used in e-commerce; [0029] web site may keep track of the payment method used [e-commerce interface monitors what payment method is used]; [0031] the suggested payment method may be based on the user's , wherein the purchase pattern includes frequency-of-use information of a first set of payment options used by the user to make a plurality of purchases on the at least one e-commerce interface ([0028] FIG. 5A-5B…The user may select one of the payment methods [multiple payment methods are interpreted to be the first set of payment options]; [0031] suggested payment method may be the most frequently used payment method in the last ten transactions [frequency-of-use can determine what payment method is used]);
receiving, by the bot, a user-profile of the user from a first e-commerce interface of the at least one e-commerce interface, when the user makes a first purchase through the first e-commerce interface after the first time-interval ([0018] Once the user's payment method information has been stored by the merchant app 102, the user 101 may make subsequent purchases with the merchant using the stored payment method information [once the first purchase has been made through the e-commerce interface during the first time-interval, the information is stored and can be used after the first time interval]; [0031] The suggested payment method may be determined based on the user's last-used or default payment method information. For example, the client 700 may identify the last-used or default payment method in any conventional way known to one of ordinary skill in the art (e.g., the user's account [a received user profile of the user] may include a field specifying the last-used or default payment method, or each of the user's registered payment methods may include a flag indicating whether it is the default or last-used payment method));
[a payment option] to perform an e- commerce transaction for the first purchase ([0028] FIG. 5A-5B depict screen shots at 500 of exemplary user interfaces for making a purchase [e-commerce transaction] using a stored payment method…payment method displayed may be the default payment method set by the user [user can select or customize their payment method for the e-commerce transaction]; [0036] merchant may keep track of the user's last-used/default credit card information as well as a separate last-used/default billing address. If the user wishes to change either the credit card used or billing address used, he may select either one and make changes without affecting the other).

But does not explicitly disclose for a first time-interval, within the first time-interval; determining, by the bot, whether each of the first set of payment options exceeds a minimum frequency-of-use value from the frequency-of-use information of the purchase pattern; retrieving, by the bot, a second set of payment options that excludes at least one payment option of the first set of payment options, based on the user-profile and the purchase pattern, wherein the at least one payment option that is excluded does not exceed the minimum frequency-of-use value from the frequency-of-use information of the purchase pattern; and customizing, by the bot, a payment interface to display the second set of payment options on the payment interface, wherein the second set of payment options displayed on the payment interface is selectable by the user.


Kwak, on the other hand, teaches 
for a first time-interval, within the first time-interval ([0258] an optimal card may be recommended by additionally considering whether the card usage record in the previous month has been achieved [the previous month is interpreted to be the first time-interval where the users purchases are tracked with a specific credit card(s)]; see also [0831]).
determining, by the bot, whether each of the first set of payment options exceeds a minimum frequency-of-use value from the frequency-of-use information of the purchase pattern ([0225] Here, the card recommendation screen 910 may display the recommended cards 921 to 926, which are recommended through an optimal card recommendation algorithm, in descending order of benefit amount. For example, as shown in FIG. 9, the recommended card 921 determined to have the maximum benefits is displayed at the uppermost portion, and recommended cards 922 to 926 determined to have the next largest benefits may be sequentially displayed below the recommended card 921; [0303] Thereafter, the optimal card recommendation apparatus obtains at least one of the purchasing pattern of the user in an affiliated store group corresponding to the store [card is recommended to user based off of user purchase pattern, only recommended card are being displayed which is interpreted to not be displaying cards that don’t reach minimum frequency-of-use value]; see also [0211], [0836], [0837]).
retrieving, by the bot, a second set of payment options that excludes at least one payment option of the first set of payment options, based on the user-profile and the purchase pattern, wherein the at least one payment option that is excluded does not exceed the minimum frequency-of-use value from the frequency-of-use information of the purchase pattern ([0831] In this case, among the one or more cards, the optimal card may be recommended in consideration of the usage record in the current month [time interval for which frequency-of-; and
customizing, by the bot, a payment interface to display the second set of payment options on the payment interface, wherein the second set of payment options displayed on the payment interface is selectable by the user ([0363] card recommendation screen 1610 [payment interface] may display the recommended cards 1621 to 1626, which are recommended through an optimal card recommendation algorithm, in descending order of benefit amount [customizing the payment interface to show the recommended cards in optimal order, see figure 16]).

It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Purves, monitoring purchases during a first time-interval and determining if a payment option exceeds a minimum frequency-of-use value from a purchase pattern and retrieving a set of payment options that excludes a payment option that did not meet the minimum frequency-of-

Regarding Claim 2, Purves and Kwak teach the method of claim 1. 
Purves discloses wherein the purchase pattern further includes contact information of the user ( [0017] If the payment method is a credit card, the information transmitted may include the credit card's number, expiration date, billing address, card art, nickname, reward benefits [contact information, which can be the billing address, is transmitted during the transaction and is a part of the purchase pattern]), device information of a device used by the user to make the plurality of purchases ([0030] a mobile device operating in accordance with a merchant's app, a computer operating in accordance with the merchant's web site/web pages, and/or the like… the client 700 may identify and/or authenticate the user by prompting the user for his account credentials with the merchant… the client 700 (e.g., a merchant mobile app) may assume the user is authenticated (since the user has access to the mobile device) [in order to detect if the user is authenticated, the system must process what type of device is being completing the action, implicit that the device information is known]), real-time location information of the user associated with the plurality of purchases ([0085] Factors such as, but not limited to, the budget, , information of the first set of payment options ([0026] FIG. 4B…user may have multiple cards [payment options] linked to his Visa Checkout account…user may select a card by, e.g., tapping on its card art, to have the card be added to the user's merchant app account [multiple cards on payment interface]; [0038] user interface may also include options for the user to select another payment method or to edit the displayed credit card's information [another payment method implies there is information on multiple payment options]), and spend-range information associated with the plurality of purchases (Claim 9 wherein the transaction information includes a monetary value associated with the payment transaction [spend-range information is a monetary value that is connected to the transactions]).

Regarding Claim 3, Purves and Kwak teach the method of claim 1. 
Purves discloses wherein the bot retrieves the second set of payment options with respect to the first purchase and a third set of payment options with respect to a second purchase through a second e-commerce interface of the at least one e-commerce interface, and wherein the second set of payment options is different from the third set of payment options ([0031] the suggested payment method may be based on the user's card-use pattern, such as using a particular card for buying electronics, another card for buying medicine…suggested payment method may be determined based on a determination of which of the user's payment method may offer the most benefit (e.g., reward points, cash back, etc.) given the product that the user is interested in buying [payment options can be changed depending on what type of goods are .

Regarding Claim 4, Purves and Kwak teach the method of claim 1. 
Purves discloses wherein the bot retrieves the second set of payment options, when the user accesses the first e-commerce interface by way of a first device for making the first purchase and a third set of payment options, when the user accesses the first e-commerce interface by way of a second device for making a second purchase, and wherein the second set of payment options is different from the third set of payment options ([0030] a user may be interested in engaging in a payment transaction with a merchant via a client 700 operating under the instructions associated with the merchant (e.g., a mobile device operating in accordance with a merchant's app, a computer operating in accordance with the merchant's web site/web pages, and/or the like [mobile device and computer are different operating devices]; [0025] FIG. 4A…the cards shown ending with 1234, which is linked to a Visa Checkout account, and the card ending with 9803; [0026] FIG. 4B…a card that ends with 1234. In some implementations, the user may swipe towards the right to have his other card displayed, namely a Visa card ending with 7890; [0029] FIG. 6, the user's payment method ending with 4384 [the figures that display a phone with a payment interface repeatedly display examples of cards ending in 1234, 9803, and 7890, however, card number 4384 is only shown on the figure displaying a website, it can be concluded that different payment options are shown for different devices]). 

Regarding Claim 5, Purves and Kwak teach the method of claim 1. 
wherein the bot retrieves the second set of payment options, when the user accesses the first e-commerce interface from a first location for making the first purchase and a third set of payment options, when the user accesses the first e-commerce interface from a second location for making a second purchase, and wherein the second set of payment options is different from the third set of payment options ([0019] The OCC server 103 may query its database for the payment method associated with that ID, and determine which of the payment method's information (e.g., expiration date, card art, etc.) has changed since the timestamp [OCC determines payment method]; [0085] configuration of the OCC controller will depend on the context of system deployment. Factors such as, but not limited to, the budget, capacity, location, and/or use of the underlying hardware resources may affect deployment requirements and configuration [OCC controller can determine the payment option based on a number of factors, including location, payment options can be changed depending on location, different locations can entail different payment options]).

Regarding Claim 6, Purves and Kwak teach the method of claim 1. 
Purves discloses wherein the bot retrieves the second set of payment options for the first purchase having a first purchase amount and a third set of payment options for a second purchase that is made through the first e-commerce interface and has a second purchase amount, wherein the second set of payment options is different from the third set of payment options, when the first purchase amount and the second purchase amount are different ([0019] The OCC server 103 may query its database for the payment method associated with that ID, and determine which of the payment method's information (e.g., expiration date, card art, etc.) has changed since the timestamp [OCC determines payment method]; [0085] configuration of the .

Regarding Claim 7, Purves and Kwak teach the method of claim 1. 
Purves discloses further comprising determining, by the bot, a preference order for the display of the second set of payment options on the payment interface ([0005] The computer system determines…a suggested payment method…A user interface is generated that includes a representation of the suggested payment method using information…and the payment-service-provider information [user interface showing suggestion implies an order of which payment options are shown, suggested payment option are shown first on payment interface]), based on at least one of the purchase pattern ([0031] suggested payment method may be the most frequently used payment method in the last ten transactions…the suggested payment method may be based on the user's card-use pattern, such as using a particular card for buying electronics, another card for buying medicine [suggested payment method can be based off of a user’s purchase pattern]), at least one offer associated with the second set of payment options ([0031] suggested payment method may be determined based on a determination of which of the user's payment method may offer the most benefit (e.g., reward points, cash back, etc.) given the product that the user is interested in buying [suggested payment based off offers associated with different purchase options]), and at least one user preference ([0028] payment method displayed may be the default .

Regarding Claim 8, Purves and Kwak teach the method of claim 1. 
Purves discloses further comprising learning, by the bot, to identify the second set of payment options from the first payment options based on the user-profile and the purchase pattern ([0018] retrieve from storage 104 the payment method information last used by the user 101 and use it to generate a checkout user interface 106 [payment options retrieved from user-profile]; [0043] Some resources that may be employed in information technology systems include: input and output mechanisms through which data may pass into and out of a computer; memory storage into which data may be saved; and processors by which information may be processed; [0031] the suggested payment method may be determined using machine learning or by some other logic-based decision. For example, the suggested payment method may be the most frequently used payment method in the last ten transactions [most frequently used payment method can be a part of a user profile, the learning bot can suggest payment options based off of the user information and purchase pattern]).

Regarding Claim 9, Purves and Kwak teach the method of claim 1. 
Purves discloses further comprising receiving, by the bot, a feedback from the user to display the first set of payment options on the payment interface, when the second set of payment options is displayed ([0028] displays the user's stored payment method during checkout. If the user wishes to use a different payment method…the merchant app may display a listing of the  The user may select one of the payment methods, and the merchant app may reflect the selection in its checkout user interface as shown in screen shot 3 [payment options displayed and feedback from user is implemented to display new payment option of the payment interface]).


Regarding Claim 12, Purves discloses a system for facilitating e-commerce transactions ([0003] payment user interfaces used in e-commerce [e-commerce payment interface]; [0005] computer system determines that the user input reflects a user interest to engage in a payment transaction with the merchant and further determines a suggested payment method [e-commerce payment transaction]), comprising: a payment-gateway processor having a bot implemented thereon ([0031] suggested payment method may be determined using machine learning or by some other logic-based decision [machine learning or a logic-based decision can be interpreted to be a bot, Applicant’s specification describes that a bot is implemented by way of an artificial intelligent algorithm such as python, java, artificial neural networks or the like, and that the bot is a virtual tool that runs automated tasks based on artificial intelligence [0027] [0036]]; [0081] The OCC (one-Click Checkout system) [a bot comprising a virtual tool] transforms user inputs into payment method information outputs; [0082] The OCC component may be developed by employing Java, JavaScript, Python; [0017] a user may input his payment method information (e.g., credit card) into mobile app, the entered payment method may be communicated to an OCC server [inputs to the OCC include payment method information]), wherein the bot is configured to:
monitor a purchase pattern of a user on at least one e-commerce interface ([0029] web site may keep track of the payment method used [e-commerce interface monitors what payment method is used]; [0031] the suggested payment method may be based on the user's card-use pattern, such as using a particular card for buying electronics, another card for buying medicine, etc. [monitored transactions of where the card is used to determine a purchase pattern for the user]), wherein the purchase pattern includes frequency-of-use information of a first set of payment options used by the user to make a plurality of purchases on the at least one e-commerce interface within the first time-interval ([0003] payment user interfaces used in e-commerce; [0026] FIG. 4B…user may have multiple cards [payment options] linked to his Visa Checkout account…user may select a card by, e.g., tapping on its card art, to have the card be added to the user's merchant app account [multiple cards on payment interface]; [0028] FIG. 5A-5B…The user may select one of the payment methods [multiple payment methods are interpreted to be the first set of payment options]; [0031] suggested payment method may be the most frequently used payment method in the last ten transactions [frequency-of-use can determine what payment method is used]);
receive a user-profile of the user from a first e-commerce interface of the at least one e- commerce interface, when the user makes a first purchase through the first e-commerce interface ([0018] Once the user's payment method information has been stored by the merchant app 102, the user 101 may make subsequent purchases with the merchant using the stored payment method information [once the first purchase has been made through the e-commerce interface during the first time-interval, the information is stored and can be used after the first time interval]; [0031] The suggested payment method may be determined based on the user's last-used or default payment method information. For example, the client 700 ;
[a payment option] to perform an e-commerce transaction for the first purchase ([0028] FIG. 5A-5B depict screen shots at 500 of exemplary user interfaces for making a purchase [e-commerce transaction] using a stored payment method…payment method displayed may be the default payment method set by the user [user can select or customize their payment method for the e-commerce transaction]; [0036] merchant may keep track of the user's last-used/default credit card information as well as a separate last-used/default billing address. If the user wishes to change either the credit card used or billing address used, he may select either one and make changes without affecting the other).
But does not explicitly disclose for a first time-interval, within the first time-interval; determine whether each of the first set of payment options exceeds a minimum frequency-of-use value from the frequency-of-use information of the purchase pattern; retrieve a second set of payment options that excludes at least one payment option of the first set of payment options, based on the user-profile and the purchase pattern, wherein the at least one payment option that is excluded does not exceed the minimum frequency-of-use value from the frequency-of-use information of the purchase pattern; and customize a payment interface to display the second set of payment options on the payment interface, wherein the second set of payment options displayed on the payment interface is selectable by the user.
Kwak, on the other hand, teaches 
for a first time-interval, within the first time-interval ([0258] an optimal card may be recommended by additionally considering whether the card usage record in the previous month has been achieved [the previous month is interpreted to be the first time-interval where the users purchases are tracked with a specific credit card(s)]; see also [0831]).
determine whether each of the first set of payment options exceeds a minimum frequency-of-use value from the frequency-of-use information of the purchase pattern ([0225] Here, the card recommendation screen 910 may display the recommended cards 921 to 926, which are recommended through an optimal card recommendation algorithm, in descending order of benefit amount. For example, as shown in FIG. 9, the recommended card 921 determined to have the maximum benefits is displayed at the uppermost portion, and recommended cards 922 to 926 determined to have the next largest benefits may be sequentially displayed below the recommended card 921; [0303] Thereafter, the optimal card recommendation apparatus obtains at least one of the purchasing pattern of the user in an affiliated store group corresponding to the store [card is recommended to user based off of user purchase pattern, only recommended card are being displayed which is interpreted to not be displaying cards that don’t reach minimum frequency-of-use value]; see also [0211], [0836], [0837]).
retrieve a second set of payment options that excludes at least one payment option of the first set of payment options, based on the user-profile and the purchase pattern, wherein the at least one payment option that is excluded does not exceed the minimum frequency-of-use value from the frequency-of-use information of the purchase pattern ([0831] In this case, among the one or more cards, the optimal card may be recommended in consideration of the usage record in the current month [time interval for which frequency-of-use is measured], which is expected when the closing date of the card usage period of the card having a ; and
customize a payment interface to display the second set of payment options on the payment interface, wherein the second set of payment options displayed on the payment interface is selectable by the user ([0363] card recommendation screen 1610 [payment interface] may display the recommended cards 1621 to 1626, which are recommended through an optimal card recommendation algorithm, in descending order of benefit amount [customizing the payment interface to show the recommended cards in optimal order, see figure 16]).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Purves, monitoring purchases during a first time-interval and determining if a payment option exceeds a minimum frequency-of-use value from a purchase pattern and retrieving a set of payment options that excludes a payment option that did not meet the minimum frequency-of-use value and customizing a payment interface to include the payment options, as taught by Kwak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, 

Regarding Claim 18 Purves and Kwak teach the system of claim 12. 
Purves discloses wherein the payment-gateway processor ([0031] suggested payment method may be determined using machine learning or by some other logic-based decision [machine learning or a logic-based decision can be interpreted to be a bot, consistent with the specification [0027], [0036] which can perform various tasks either automatically or programed]) is implemented by one of an issuer server ([0017] OCC server 103 may be associated with a payment service provider, such as Visa, and may have up-to-date information about the user's Visa credit card; [0037] OCC-linked credit card (or any other type of payment method, such as PayPal, banking account, etc.) to a merchant system…merchant's virtual store front (e.g., a merchant app or web site)…select a stored cards to make a payment, and/or the like. For example, the user may tap a visual representation of the credit card displayed in a merchant mobile app, or click on a visual representation of a credit card displayed in a merchant web site and cause the web site to forward the user selection, via HTTP and/or the like, to the web server hosting the web site [when payment process is underway, the information is sent to a web server, which is in line with the spec [0050]]; [0005] computer system determines that the suggested payment method is registered with a payment service provider and transmits to a server associated with the payment service provider), a payment network server ([0035] transmit the , a merchant server ([0035] merchant server), and a payment gateway server (([0031] suggested payment method may be determined using machine learning or by some other logic-based decision [machine learning or a logic-based decision can be interpreted to be a bot, consistent with the specification [0027], [0036] which can perform various tasks either automatically or programed]).


Regarding Claim 19, Purves discloses: a method for facilitating e-commerce transactions ([0003] the present innovations generally relates to e-commerce, and more specifically to payment user interfaces used in e-commerce [payment user interfaces are interpreted to be transactions]), comprising: 
presenting, by a payment gateway processor ([0031] suggested payment method may be determined using machine learning or by some other logic-based decision [machine learning or a logic-based decision can be interpreted to be a bot, consistent with the specification [0027], [0036] which can perform various tasks either automatically or programed]), a default payment interface on a device of a user ([0017] FIG. 1A shows an embodiment where a user 101 may input his payment method information (e.g., credit card) into a mobile app 102 on his mobile device [payment interface on a mobile device of a user]; [0031] The suggested payment method may be determined based on the user's last-used or default payment method information [default payment method]), wherein the default payment interface enables the user to perform a plurality of e-commerce transactions for making a plurality of purchases from at least one e-commerce interface ([0018] Once the user's , and wherein the user uses at least one payment option from a first set of payment options on the default payment interface for performing the plurality of e-commerce transactions ([0028] FIG. 5A-5B…The user may select one of the payment methods [multiple payment methods are interpreted to be the first set of payment options]; [0026] FIG. 4B…user may have multiple cards [payment options] linked to his Visa Checkout account…user may select a card by, e.g., tapping on its card art, to have the card be added to the user's merchant app account [multiple cards on payment interface]; Claim 3 a user selection of one of the one or more user payment methods…the received information associated with the selected payment method; and persisting, by the computer system, an indication that the selected payment method is a last-used payment method [user selects one of the payment methods suggested]);
monitoring, by a bot implemented on the payment gateway processor, a purchase pattern of the user on the at least one e-commerce interface based on the plurality of e-commerce transactions ([0029] web site may keep track of the payment method used [e-commerce interface monitors what payment method is used]; [0031] the suggested payment method , wherein the purchase pattern includes frequency-of-use information of the at least one payment option ([0031] suggested payment method may be the most frequently used payment method in the last ten transactions [frequency-of-use can determine what payment method is used]);
receiving, by the bot, a user-profile of the user from a first e-commerce interface of the at least one e-commerce interface, when the user makes a first purchase through the first e-commerce interface ([0018] Once the user's payment method information has been stored by the merchant app 102, the user 101 may make subsequent purchases with the merchant using the stored payment method information [once the first purchase has been made through the e-commerce interface during the first time-interval, the information is stored and can be used in future purchases]; [0031] The suggested payment method may be determined based on the user's last-used or default payment method information. For example, the client 700 may identify the last-used or default payment method in any conventional way known to one of ordinary skill in the art (e.g., the user's account may include a field specifying the last-used or default payment method, or each of the user's registered payment methods may include a flag indicating whether it is the default or last-used payment method);
[a payment option] to perform a first e-commerce transaction for the first purchase ([0028] FIG. 5A-5B depict screen shots at 500 of exemplary user interfaces for making a purchase [e-commerce transaction] using a stored payment method…payment method displayed may be the default payment method set by the user [user can select or customize their payment method for the e-commerce transaction]; [0036] merchant may keep track of the user's last-.
But does not explicitly disclose for a first time-interval, after the first time-interval; determining, by the bot, whether each of the first set of payment options exceeds a minimum frequency-of-use value from the frequency-of-use information of the purchase pattern; retrieving, by the bot, a second set of payment options that excludes at least one payment option of the first set of payment options from a database server, wherein the at least one payment option that is excluded does not exceed the minimum frequency-of-use value from the frequency-of-use information of the purchase pattern; and customizing, by the bot, the default payment interface to display the second set of payment options in a customized payment interface, wherein the first set of payment options displayed on the customized payment interface is selectable by the user.
Kwak, on the other hand, teaches 
for a first time-interval, after the first time-interval ([0258] an optimal card may be recommended by additionally considering whether the card usage record in the previous month has been achieved [the previous month is interpreted to be the first time-interval where the users purchases are tracked with a specific credit card(s)]; see also [0831]).
determining, by the bot, whether each of the first set of payment options exceeds a minimum frequency-of-use value from the frequency-of-use information of the purchase pattern ([0225] Here, the card recommendation screen 910 may display the recommended cards 921 to 926, which are recommended through an optimal card recommendation algorithm, in descending order of benefit amount. For example, as shown in FIG. 9, the recommended ).
retrieving, by the bot, a second set of payment options that excludes at least one payment option of the first set of payment options from a database server, wherein the at least one payment option that is excluded does not exceed the minimum frequency-of-use value from the frequency-of-use information of the purchase pattern ([0831] In this case, among the one or more cards, the optimal card may be recommended in consideration of the usage record in the current month [time interval for which frequency-of-use is measured], which is expected when the closing date of the card usage period of the card having a possibility of the closing date of the card usage period being postponed is postponed. That is, when an optimal card is recommended, the card that is expected not to achieve a target usage record because the closing date of the card usage period is approaching may be excluded from the candidates to be recommended as an optimal card [if card does not exceed minimum frequency-of-use value than the card is excluded from the recommended card lists]. However, the card that has been excluded from the candidates may be considered again if the closing date of the card usage period is postponed. Therefore, the usage record in the current month that may be obtained when the closing date of the card usage period is postponed may be predicted, and ; and
customizing, by the bot, the default payment interface to display the second set of payment options in a customized payment interface, wherein the first set of payment options displayed on the customized payment interface is selectable by the user ([0363] card recommendation screen 1610 [payment interface] may display the recommended cards 1621 to 1626, which are recommended through an optimal card recommendation algorithm, in descending order of benefit amount [customizing the payment interface to show the recommended cards in optimal order, see figure 16]).

It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Purves, monitoring purchases during a first time-interval and determining if a payment option exceeds a minimum frequency-of-use value from a purchase pattern and retrieving a set of payment options that excludes a payment option that did not meet the minimum frequency-of-use value and customizing a payment interface to include the payment options, as taught by Kwak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Purves, to include the teachings of Kwak, in order to determine a usage record and recommend an optimal card to purchase commodities (Kwak, [0024]). 

Regarding Claim 20 Purves and Kwak teach the method of claim 19. 
Purves discloses further comprising: updating, by the bot, the purchase pattern of the user based on the first purchase ([0019] retrieve the user's last-used payment method information from storage [keeping track and constantly using the users last-used payment method is a form of updating]), wherein the second set of payment options for a second purchase made by the user is based on the user-profile and the updated purchase pattern ([0031] suggested payment [identification] method may be the most frequently used payment method in the last ten transaction [purchase pattern is updated constantly, in this example only the last ten transactions are used, there is no limitation on how many iterations this goes on for]; ([0018] user's payment method information has been stored by the merchant app [once the first purchase has been made through the e-commerce interface, the information is stored and can be used in future purchases, the act of storing the information implies it is stored under an internal user-profile]). 



Claim 13 recites a system comprising substantially similar limitations as claim 7.  The claim is rejected under substantially similar grounds as claim 7.
Claim 14 recites a system comprising substantially similar limitations as claim 8.  The claim is rejected under substantially similar grounds as claim 8.
Claim 15 recites a system comprising substantially similar limitations as claim 9.  The claim is rejected under substantially similar grounds as claim 9.
Claim 17 recites a system comprising substantially similar limitations as claim 2.  The claim is rejected under substantially similar grounds as claim 2.


Claims 10, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0232600 A1 to Purves in view of U.S. Publication No. 2017/0024724 to Kwak in further view of U.S. Patent No. 9,799,059 B1 to Curtis. 


Regarding Claim 10, Purves and Kwak teach the method of claim 9. 
Purves discloses further comprising: re-monitoring, by the bot, the purchase pattern of the user on the one or more e-commerce interfaces based on the feedback ([0031] For example, the suggested payment method may be the most frequently used payment method in the last ten transactions [the last ten transactions are a purchase pattern and constantly being updated]; [0018] payment method information is only based on what was last stored [last stored indicates the system uses most recent information to provide suggested payment methods, the number of intervals is not limited]; [0019] FIG. 1C shows an alternative example where the store payment method information is updated by the OCC server 103 prior to being used each time; [0040] Once the edit has been completed, the merchant system may again generate and display a user interface with the updated information 855 [Figure 8 shows the flowchart and shows a loop, each iteration is updated based off the last situation]); and re-learning, by the bot, to identify a third set of payment options from the one or more payment options, based on the user-profile and the purchase pattern that is re-monitored ([0018] retrieve from storage 104 the payment method , wherein the third set of payment options is displayed on the payment interface ([0028] payment method displayed may be the payment method that the user last used to make a purchase [the last used payment method is not specific to only the first, second, third, fourth, etc. it is described just as the last used payment method, the system is constantly looping]; [0037] FIG. 8 depicts a flow diagram illustrating exemplary aspects of the OCC system [figure 8 shows a loop where every time the system is updated payment options are displayed on the payment interface]), when the user makes a third purchase through the first e-commerce interface, and wherein the third set of payment options is different from the first set of payment options ([0031] the suggested payment method may be based on the user's card-use pattern, such as using a particular card for buying electronics, another card for buying medicine…suggested payment method may be determined based on a determination of which of the user's payment method may offer the most benefit (e.g., reward points, cash back, etc.) given the product that the user is interested in buying [Payment options can be changed depending on what type of goods are purchased, it is reasonable to assume an electronics store and a medicine store would be on different e-commerce interfaces, payment options are being updated in a loop, the payment options can be different even for the same e-commerce interface, the payment methods are determined based on previous purchase, location, benefits etc. if those change the payment options will change]; [0029] web server may query the OCC server to obtain the most up-to-date information for the user's last-used payment method, such as card art, nick name, expiration date, etc. The information received from the OCC may be used to update the merchant's copy of the .
However, the combination of Purves and Kwak does not explicitly teach a second time-interval.
Curtis, on the other hand, teaches for a second time-interval, after the second time interval; (Col 3 Ln 30-34 The purchase monitoring module may be configured to monitor the rate of purchase of sets of one or more virtual items during defined periodic time intervals [purchases are monitored during time intervals]; Claim 2 processors are configured by machine-readable instructions to monitor the rate of purchase of sets of one or more virtual items during defined periodic time intervals, such that the rate of purchase of the first set of one or more virtual items is monitored during a first periodic time interval [processors monitor purchases during time-intervals]). 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Purves, monitoring purchases during a second time-interval, as taught by Curtis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Purves, to include the teachings of Curtis, in order to monitor purchase during a time interval (Curtis Col 3 Ln 30). 


Regarding Claim 16 Purves and Kwak teach the system of claim 15. 
Purves discloses wherein the bot is further configured to: re-monitor the purchase pattern of the user on the at least one e-commerce interface for a second time-interval based on the feedback ([0031] For example, the suggested payment method may be the most frequently used payment method in the last ten transactions [the last ten transactions are a purchase pattern and constantly being updated]; [0018] payment method information is only based on what was last stored [last stored indicates the system uses most recent information to provide suggested payment methods, the number of intervals is not limited]; [0019] FIG. 1C shows an alternative example where the store payment method information is updated by the OCC server 103 prior to being used each time; [0040] Once the edit has been completed, the merchant system may again generate and display a user interface with the updated information 855 [Figure 8 shows the flowchart and shows a loop, each iteration is updated based off the last situation]); and re-learn to identify a third set of payment options from the first set of payment options, based on the user-profile and the purchase pattern that is re-monitored ([0018] retrieve from storage 104 the payment method information last used by the user 101 and use it to generate a checkout user interface 106 [payment options retrieved from user-profile, the last used information is used, insinuating this process is constantly on repeat for an unlimited number of iterations, constantly displaying different payment options]), wherein the third set of payment options is displayed on the payment interface ([0028] payment method displayed may be the payment method that the user last used to make a purchase [the last used payment method is not specific to only the first, second, third, fourth, etc. it is described just as the last used payment method, the system is constantly looping]; [0037] FIG. 8 depicts a flow diagram illustrating exemplary aspects of the OCC system [figure 8 shows a loop where every time the system is updated payment options are , when the user makes a second purchase through the first e-commerce interface after the second time-interval, and wherein the third set of payment options is different from the second set of payment options ([0031] the suggested payment method may be based on the user's card-use pattern, such as using a particular card for buying electronics, another card for buying medicine…suggested payment method may be determined based on a determination of which of the user's payment method may offer the most benefit (e.g., reward points, cash back, etc.) given the product that the user is interested in buying [Payment options can be changed depending on what type of goods are purchased, it is reasonable to assume an electronics store and a medicine store would be on different e-commerce interfaces, payment options are being updated in a loop, the payment options can be different even for the same e-commerce interface, the payment methods are determined based on previous purchase, location, benefits etc. if those change the payment options will change]; [0029] web server may query the OCC server to obtain the most up-to-date information for the user's last-used payment method, such as card art, nick name, expiration date, etc. The information received from the OCC may be used to update the merchant's copy of the payment method information and to generate the checkout screen [e-commerce interface can obtain the updated information to create a relevant payment option, the system is in a loop, the third iteration can suggest different information depending on the purchase pattern]).
However, the combination of Purves and Kwak does not explicitly teach a second time-interval.
Curtis, on the other hand, teaches for a second time-interval (Col 3 Ln 30-34 The purchase monitoring module may be configured to monitor the rate of purchase of sets of one or more virtual items during defined periodic time intervals [purchases are monitored during time 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Purves, monitoring purchases during a second time-interval, as taught by Curtis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Purves, to include the teachings of Curtis, in order to monitor purchase during a time interval (Curtis Col 3 Ln 30). 

Regarding Claim 21, Purves and Kwak teach the method of claim 1. 
But does not explicitly disclose wherein the first time-interval is dynamic based on shopping frequency of a user.
Curtis, on the other hand, teaches wherein the first time-interval is dynamic based on shopping frequency of a user ((Claim 1) dynamically determine whether the rate of purchase is more than a specified threshold from the average rate of purchase of individual ones of the one or more sets of virtual items [average rate of purchase is interpreted to be the first time-interval and it is based off the users purchases or shopping frequency]; adjust the user cost associated with individual ones of the one or more sets of virtual items in response to a determination that the rate of purchase is more than a specified threshold from the average rate of purchase of 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Purves, a dynamic first time-interval based on shopping frequency of a user, as taught by Curtis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Purves, to include the teachings of Curtis, in order to monitor purchase during a time interval (Curtis Col 3 Ln 30). 


Response to Arguments
Applicant’s arguments filed with respect to the rejection of claims under 35 USC 112(b) have been fully considered and are persuasive.


Claim 1 recites the additional limitations of determining, by the bot, whether each of the first set of payment options exceeds a minimum frequency-of-use value from the frequency-of-use information of the purchase pattern; retrieving, by the bot, a second set of payment options that excludes at least one payment option of the first set of payment options, based on the user-profile and the purchase pattern, wherein the at least one payment option that is excluded does not exceed the minimum frequency-of-use value from the frequency-of-use information of the purchase pattern. When looking at these additional limitations as an ordered combination with the additional limitations of claim 1 it is clear they provide significantly more than “commercial interactions.”
The additional limitations use a bot that determines a minimum frequency-of-use value to determine which payment options are retrieved for the user as well as determining which payment options are not retrieved. A bot determines if a payment option exceeds a minimum frequency-of-use value from the frequency-of-use information of the purchase pattern. The payment options that exceed the minimum frequency-of-use value are then retrieved. Further, once the bot retrieves some of the payment options that specifically exceed the minimum frequency-of-use value they are displayed on the payment interface for the user to perform an e-commerce transaction regarding a purchase.  The method eliminates the requirement to save confidential information of customers at e-commerce interfaces and improves shopping experience of the customers by presenting a simple and de-cluttered relevant payment interface (see 
It is noted the examiner found several of these limitations to be well-understood, routine and conventional activity.  Even assuming these limitations individually are well-understood, routine and conventional activity, “a new combination of steps in a process may be patentable even though all the constituents of the combination were well known and in common use before the combination was made” (see Diamond v. Diehr, 450 U.S. 175, 188 (1981)).  In this case, the specific elements of claim 1 work in combination to display a specific set of payment options to a user when performing a e-commerce transaction based on a bot determining the users frequency-of-use information of the users purchase pattern, which is not routine or conventional activity expected when determining payment options. Additionally, the claims recite a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome, and provides an improvement to the technology of determining payment options. Therefore, where the combination of elements are not routine and they provide significantly more than the judicial exception, the claim is patent eligible.



Claim 12 recites a system consistent with and parallel to the limitations of the method of claim 1.  This method recites eligible subject matter for reasons consistent with those identified above with respect to claim 1.

Claims 13-18 are dependencies of independent claim 12 and recite eligible subject matter for the reasons identified above with respect to claim 12.

Claim 19 recites a method consistent with and parallel to the limitations of the system of claim 1.  This method recites eligible subject matter for reasons consistent with those identified above with respect to claim 1.

Claim 20 is a dependency of independent claim 19 and recites eligible subject matter for the reasons identified above with respect to claim 19.


Applicant’s arguments with respect to rejection of the claim under 35 USC 103 have been considered but are moot in view of new grounds of rejection. 
Applicant argues that the references do not teach or suggest “a second set of payment options that excludes at least one payment option of the first set of payment options based on the user-profile and the purchase pattern” 

Applicant further argues “Purves's risk score only appears to be used if the user actually selects a card for payment (e.g., so no pre-selection exclusion) and there is no indication that the risk score is "based on the user-profile and the purchase pattern" as recited in the claims. Indeed, Purves' risk score is used to "help mitigate the risk of the transaction resulting in a chargeback" for the merchant. Purves at paragraphs [0034] and [0038]. Furthermore, Purves' suggestion of a payment option does not exclude other payment options, it appears to merely present one payment option first (with the others being a mere swipe away). Id. at paragraph [0026].” 
Examiner disagrees. Purves’ discloses a suggested payment method based on previous user information. Examiner turns to newly signed Kwak to teach determining payment options that exceed a minimum frequency-of-use value and retrieving a payment option set that excludes payment options that do not exceed the minimum frequency-of-use value. Curtis is not relied upon to teach these limitations in the claims. 
Examiner directs Applicant’s attention to the office action, above.
Applicant argues that references [Purves and Curtis] do not teach or suggest “wherein the first time-interval is dynamic based on shopping frequency of a user.”
However, Curtis teaches dynamic time intervals. Examiner directs Applicant’s attention to the office action, above. 


Prior Art
Bonfigli et al. (U.S. Patent Publication No. 2021/0027357 A1) discloses credit card recommendations based on previous user purchases.
Gandhi (U.S. Patent No. 8,280,787 B1) discloses tracking payments and user data and recommending a specific account.
Rodriguez et al. (U.S. Patent Publication No. 2014/0244514 A1) discloses a virtual wallet with multiple cards displayed during a purchase.
Van Os et al. (U.S. Patent No. 10,332,079 B2) discloses multiple payment accounts displayed on an electronic device during a purchase.
Cho et al. (U.S. Patent Publication No. 2016/0260086 A1) discloses a payment card frequency at a specific place and displaying a specific card based on use pattern. 
Prakash et al. (U.S. Patent Publication No. 2013/0339234 A1) discloses recommending several payment methods and analyzing user’s regular expenses.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Annabelle Jean Lincoln whose telephone number is (571)272-6152.  The examiner can normally be reached on Mon through Fri 6:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANNABELLE J LINCOLN/Examiner, Art Unit 3625                                                                                                                                                                                                        
/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625